            
Exhibit 10.1
 
 
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400






March 23, 2015




Mr. Paul Tomkins
c/o Volt Information Sciences, Inc.
1065 Avenue of the Americas
New York, New York 10018


Dear Paul:




We are pleased to offer you employment with Volt Information Sciences, Inc.
(“Volt”) commencing on March 23, 2015 under the terms and conditions set forth
below in this letter agreement (“Agreement”).


1.
Position

 
You will employed as Sr. Vice President (“SVP”) and Chief Financial Officer
(“CFO”) reporting to and subject to the direction of the Chief Executive Officer
(“CEO”) of Volt.



2.
Duties and Responsibilities

 
You will devote your full business time and attention to the responsibilities of
the position of CFO, and will perform such additional duties for Volt and its
affiliates as the CEO may direct and as are required in such position. You
acknowledge that such responsibilities include, but are not limited to, the
filing of all required periodic SEC reports that Volt is required to file and
such other reports as may be required by law or regulation. You further agree
that you will be subject to and comply with all Volt policies, procedures and
rules, as now existing or as subsequently adopted, modified or supplemented by
Volt. In addition, you agree that you will comply with all applicable laws,
rules and regulations governing Volt’s business and your conduct.



3.
Definition



3.1  “Cause” means: (a) embezzlement by you; (b) misappropriation by you of
funds of Volt; (c) your conviction of, or plea of guilty to or plea of nolo
contendere to a felony; (d) your commission of any act of dishonesty, deceit, or
fraud which causes material economic harm to Volt; (e) a willful breach by you
of a fiduciary duty owed to Volt; (f) a material breach by you of any provision
of this Agreement; (g) a willful failure by you to substantially perform your
duties; (h) a significant violation by you of any rule, policy or procedure of
Volt, or any contractual, statutory or common law duties owed to Volt; or (i)
engaging in activities or conduct reasonably likely to impair the reputation,
operations, prospects or business relations of Volt, including, without
limitation publicly making disparaging or derogatory statements about Volt or
engaging in conduct involving any immoral acts.
 
 
1

--------------------------------------------------------------------------------

 
          
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



 
3.2  “Good Reason” means the occurrence of any of the following events which
continues uncured for a period of not less thirty (30) days following written
notice given by you to Volt within ninety (90) days following the occurrence of
such event, unless you specifically agree in writing that such event shall not
be Good Reason: (a) an aggregate reduction of ten percent (10%) or more in your
base salary in one calendar year, unless such reduction is part of a general
reduction applicable to all or substantially all senior executives of Volt; (b)
a change of fifty (50) miles or more in the geographic location in which you now
work; or (c) a material and adverse change to, or a material reduction of, your
duties and responsibilities to Volt.


3.3 “Change of Control” means” means: (a) a “person,” or “group” within the
meaning of 13(d) of the Securities Exchange Act of 1934 (other than a “person”
or “group” consisting solely of descendants of Edward Shaw, their spouses and
trusts or other persons formed primarily for their benefit) becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under that
Act, of 50% or more of the outstanding common stock of Volt; (b) the majority of
the Board of Directors of Volt consists of individuals other than “incumbent”
directors, which term means the members of the Board of Directors on the date
you execute this Agreement; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the incumbent directors will
be considered to be an incumbent director; (c) Volt adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets; (d) all or substantially all of the assets or business of Volt are
disposed of pursuant to a merger, consolidation or other transaction (unless the
stockholders of Volt immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the voting stock of Volt immediately prior to such
merger, consolidation or other transaction, all of the voting stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of Volt); or (e) Volt combines with another company and is the
surviving corporation but, immediately after the combination, the stockholders
of Volt immediately prior to the combination hold, directly or indirectly, less
than 50% of the voting stock of the combined company (there being excluded from
the number of shares held by such stockholders, but not from the voting stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company).


4.
Compensation

 
Your compensation will be composed of the elements set forth below in Paragraphs
4.1,  4.2,  and 4.3.  All elements of your compensation and any other payments
set forth in this Agreement shall be paid according to Volt’s normal payroll
practices, less all required withholdings and deductions.  You acknowledge and
agree that Volt shall have authority to recover any compensation you receive
that is required to be recovered by the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Act of 2010, or any rules or regulations promulgated in connection
therewith.

     
 
2

--------------------------------------------------------------------------------

 
         
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



4.1 Salary
You will receive a base salary at the rate of $400,000.00 per year.  Your
compensation may be reviewed and may be adjusted from time to time at sole
discretion of Volt.


4.2 Bonuses
For Volt’s fiscal year 2015, provided that you are continuously employed by Volt
through the end of  Volt’s fiscal year 2015, and conditioned and contingent upon
your achievement of reasonable, pre-established and objective goals determined
by the CEO, and approved by the Compensation Committee of Volt’s Board of
Directors (“Compensation Committee”), you will be eligible to earn an annual
bonus (the “2015 Fiscal Year Bonus”) with a target amount of $400,000.


Commencing with Volt’s fiscal year 2016, provided that you are continuously
employed by Volt through the end of the applicable Volt fiscal year, and
conditioned and contingent upon your achievement of reasonable, pre-established
and objective goals determined by the CEO, and approved by the Compensation
Committee for that fiscal year, you will be eligible to earn an annual bonus
(the “Fiscal Year Bonus”) with a target amount of $250,000.


4.3 Long Term Incentive Awards
Commencing with Volt’s fiscal year 2016, provided that you have been
continuously employed by Volt through the end of a Volt fiscal year, and
contingent on your achievement of reasonable, pre-established and objective
goals determined by the CEO, and approved by the Compensation Committee, you
will be eligible to receive a Long-Term Incentive Award with a target amount of
$250,000, one-half in cash and one-half in restricted Volt common stock (the
“LTI Award.”)  The grant date for the restricted common stock will be the date
upon which the CEO, as approved by the Compensation Committee, authorizes the
issuance of the LTI Award, and the number of shares of Volt common stock to be
granted will be determined based upon the closing price of the stock on that
date.


The cash portion of the LTI Award will be payable in three (3) equal
installments at each of the following intervals: (a) 15 days after the filing of
the Form 10-K for the applicable fiscal year; (b) October 31 of the calendar
year in which the Form 10-K is filed; and (c) October 31 of the next following
calendar year, provided that you remain employed by Volt on each of those dates,
although all amounts shall be payable immediately in the event that, within
ninety (90) days following a Change of Control, Volt terminates your employment
without Cause or you resign for Good Reason.   The restricted common stock
portion of the LTI Award will vest in three (3) equal installments at each of
the following intervals: (a) 15 days after the filing of the Form 10-K for the
applicable fiscal year; (b) October 31 of the calendar year in which the Form
10-K is filed; and (c) October 31 of the next following calendar year, provided
that you remain employed by Volt on each of those dates, although all although
all such stock shall vest immediately in the event that, within ninety (90) days
following a Change of Control, Volt terminates your employment without Cause or
you resign for Good Reason.
 
 
3

--------------------------------------------------------------------------------

 
          
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



5.
Benefits

 
You will be eligible to participate in Volt’s employee benefits plans and
programs generally available to similarly situated employees at Volt, subject to
the eligibility requirements, terms and conditions of such plans and
programs.  Such plans and programs are subject to change or termination by Volt
at any time in Volt’s sole discretion, provided that Volt will not change or
terminate any of such employee benefits plans or programs that are deemed
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), in a manner that would result in liability to you
under Section 409A of the Code.



5.1 Paid Vacation and Sick Leave
 
You shall accrue paid time off for sick leave in accordance with Volt’s policies
and applicable law.  You shall accrue vacation time at the rate of 160 hours per
year, earned pro-rata during the year consistent with applicable law. Vacation
shall be scheduled at mutually agreeable times. You acknowledge and agree that
your vacation accrual and schedule is governed solely by this letter, and you
are not entitled to any additional vacation under Volt’s policies or otherwise.



5.2 Business Expenses
 
Volt will reimburse you for reasonable and necessary business expenses incurred
in connection with Volt’s business including travel expenses, food and lodging
while away from home, subject to such policies as Volt may from time to time
establish for its employees, provided that all such reimbursements shall comply
with Section 409A of the Code.



6.
At-Will Employment; Termination; Compensation on Termination

 
Your employment is “at-will,” which means that you are free to resign and Volt
is free to terminate your employment at any time, with or without Cause (as
defined in Paragraph 3.1), so long as notice is given consistent with this
Paragraph 6.  The term “Termination Date’ shall mean the effective date of
termination of employment with Volt.



6.1 Upon Death
In the event of your death during the term of this Agreement, the Termination
Date shall be the last day of the month in which death occurs.


 
4

--------------------------------------------------------------------------------

 
         
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400




6.2 Termination Due To Disability
 
Volt may terminate your employment because of your disability by delivering at
least thirty (30) days’ prior written notice stating the Termination
Date.  Volt’s decision to terminate shall be based on its reasonable
determination that as result of physical or mental illness, you are materially
impaired and unable to perform the essential functions of your position, despite
reasonable accommodation, for an aggregate of ninety (90) days during any period
of one hundred eighty (180) consecutive days (unless a longer period is required
by law, in which case the longer period would apply). Such determination shall
be based on evidence from a competent health care provider obtained with your
cooperation, and shall take into consideration any reasonable accommodation that
Volt may provide without undue hardship, and any other considerations required
by law.



6.3 Termination by Volt
 
Volt may terminate your employment at any time, whether or not for Cause.  If
termination is without Cause, Volt must provide at least three (3) months prior
written notice stating the Termination Date.  During the period between the
delivery of the notice of termination and the Termination Date, your employment
shall continue and you shall otherwise comply with all obligations and loyalties
owed to Volt as your employer.  During this notice period, Volt, in its sole
discretion, may or may not require you to continue to report to work and may
assign to you all, some or none of your regular duties.  During the notice
period, Volt will continue to pay your salary, less all applicable withholdings
and deductions.  If termination is for Cause, Volt must provide written notice
stating the basis of the Cause termination and the subsection(s) of Paragraph
3.1 upon which Volt is relying, as well as the Termination Date.  You will have
30 days to cure any claimed breach, failure or violation under Paragraphs
3.1(f), 3.1(g) or 3.1(h) above after written notice has been provided to you by
Volt, but termination for a violation of paragraphs 3.1(a), 3.1(b), 3.1(c),
3.1(d), 3.1(e) or 3.1 (i) above shall be effective immediately.



6.4 Resignation
You may resign your employment at any time with or without Good Reason (as
defined in Paragraph 3.2) by delivering to the CEO a written notice setting
forth your intent to resign (“Resignation Notice”). If your resignation is for
Good Reason, then you must first have provided Volt with timely notice of the
Good Reason, including identifying the specific event stated in Paragraph 3.2.
If Volt fails to cure within the thirty (30) day period, and you intend to
resign, then your Resignation Notice must also set forth the specific event
stated in Paragraph 3.2 that gives you Good Reason to resign and must be
received by Volt within 14 days after the expiration of Volt’s thirty (30)-day
right to cure the Good Reason event.  Upon receipt of the Resignation Notice,
you and the CEO will mutually agree upon the Termination Date, which will be no
less than 30 days and no greater than 90 days from the date of the delivery of
the Resignation Notice.  During the period between the delivery of the
Resignation Notice and the Termination Date, your employment shall continue and
you shall continue to perform your duties and reasonably cooperate in the
orderly transition of your duties and you shall otherwise comply with all
obligations and loyalties owed to Volt as your employer. During this notice
period, Volt, in its sole discretion, may or may not require you to continue to
report to work and may assign to you all, some or none of your regular
duties.  During the notice period, Volt will continue to pay your salary, less
all applicable withholdings and deductions.  If requested, you shall participate
in an exit interview with the CEO and such other individuals as Volt may
designate.
 
 
5

--------------------------------------------------------------------------------

 
        
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



6.5 Payment of Accrued Salary and Vested Benefits upon Termination or
Resignation
 
On the next payroll date following the Termination Date (or sooner if required
by law), you (or your estate or other legal designee) will be paid (a) all
accrued salary through the Termination Date; and (b) payment for any unused
accrued vacation, consistent with applicable law.  Any business expenses
submitted for reimbursement under Paragraph 5.2 will be paid no later than 60
days after the Termination Date.  Upon termination of employment, you will also
be entitled to receive any vested benefits, consistent with the applicable plan;
however, upon termination of your employment, you will have no rights to any
unvested benefits, unearned salary under Paragraph 4.1, or any other
compensation or payments after the Termination Date except as set forth in this
Agreement.



6.6 Severance Benefits In the Event Of Termination without Cause or Resignation
for Good Reason
 
In addition to the rights to payment upon termination set forth in Paragraph
6.5, if your employment under this Agreement is terminated by Volt without
Cause, or terminated by you for Good Reason, and subject to your executing a
general release and waiver of rights, which shall include a release of any and
all legal claims against Volt and its affiliates and their respective officers
and directors and cooperation and non-disparagement clauses (“General Release”),
and, if requested, participation in an exit interview as Volt may designate,
Volt will:



 
(a)
provide you with severance payments and medical benefits (in which you
participate on the Termination Date), in amounts comparable to that which Volt
provides on the Termination Date to comparable senior officers of the
Corporation reporting to the CEO, but in an amount of no less than your base
salary, medical benefits and incentive continuation payments  in an amount of
your Fiscal Year Bonus, payable for a period of twelve (12) months following the
Termination Date; and

                 
 
(b)
pay you any earned bonus for such year in which the Termination Date occurs
pro-rated for the number of days actually worked by you in such year of
termination divided by 261 business days and payable when the bonus would
otherwise be payable; and



 
(c)
accelerate and cause to vest the unvested portions of LTI Awards granted to you,
in the event that, within ninety (90) days following a Change of Control, Volt
terminates your employment without Cause or you resign for Good Reason.

      
 
6

--------------------------------------------------------------------------------

 
       
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



Parts (a), (b) and (c) are collectively referred to as the “Severance
Benefits”).  The Severance Benefits (as they may be applicable)  will be paid to
you in accordance with Volt’s customary payroll cycles and procedures, subject
to your execution of the General Release.  Medical benefits may, at Volt’s
option, be provided through reimbursement of the premiums you incur to continue
coverage under Volt’s medical plans pursuant to COBRA, and/or the cost you incur
to obtain such benefits through other means.


Notwithstanding anything to the contrary in this Paragraph 6.6, if you breach
any of the provisions in Paragraphs 8 or 9, all payments of the Severance
Benefits will cease.


7.
Representation and Warranties

 
As a condition of your continued employment with Volt, you represent and warrant
that you are legally authorized to perform the services contemplated by this
Agreement; that you are not a party to any agreement or instrument with any
third party which would prohibit you from entering into or performing the
services contemplated by this Agreement; and that you have not brought with you
to Volt, or use, any confidential information or trade secrets belonging to any
prior employer.



8.
Confidential Information

 
You agree that for the period of your employment with Volt and thereafter, you
will not, except as required for the performance of your duties with Volt,
disclose or use, or enable any third party to disclose or use, any Confidential
Information (as defined below) of Volt.  You may not take or replicate
Confidential Information for your personal benefit or for the benefit of a third
party unrelated to Volt, including, but not limited to, saving a copy of
Confidential Information on a non-Volt computer, data storage device, zip drive,
or otherwise, without Volt’s prior written approval.  You further agree that all
information, including, without limitation, all Confidential Information, you
develop or discover in connection with the performance of your duties is the
sole and exclusive property of Volt, and you hereby assign to Volt all of your
right, title and interest in and to same.  “Confidential Information” means all
trade secrets, data and other information relating to the operations of Volt,
whether in hard copy, electronic format or communicated orally, that you acquire
through your employment with Volt, or that Volt treats as confidential through
its policies, procedures and/or practices.  Examples of Confidential Information
include, but are not limited to: information concerning Volt’s operations,
methods, technology, software, developments, inventions, accounting and legal
and regulatory affairs; information concerning Volt’s sales, marketing,
servicing, bidding, product development and investment activities and
strategies; information concerning the identity, addresses, telephone numbers,
email addresses, needs, business plans and creditworthiness of Volt’s past,
present and prospective customers and clients; information concerning the terms
on which Volt provides products and services to such past, present and
prospective customers and clients; information concerning Volt’s pricing
strategies for its products and services; information concerning Volt’s
finances, financing methods, credit and acquisition or disposition plans and
strategies; to the extent permitted by law, information concerning the
employment and compensation of the employees of Volt; and disclosure of
Confidential Information to another employee of Volt other than as required for
you and such other Volt employee to perform your duties for Volt.  This
provision does not restrict you from providing information as required by a
court or governmental agency with appropriate jurisdiction; however, in the
event you are so required, you agree that you will give Volt immediate written
notice of such disclosure requirement in order to allow Volt the opportunity to
respond to such request.

            
 
7

--------------------------------------------------------------------------------

 
       
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



9.
Restrictive Covenants

 
You acknowledge that Volt’s relationships with its customers, clients, and
employees are extremely valuable and are the result of the investment of
substantial time, resources and effort in developing, servicing and maintaining
such relationships, and that, during your employment, you will be provided with
and/or have access to Confidential Information, including without limitation,
confidential and proprietary information concerning such relationships and
Volt’s operations. In consideration for your employment and for Volt providing
to you such confidential and proprietary information, you agree that while you
are employed with Volt, including any notice period, and for one (1) year
following the Termination Date, regardless of the reason for termination:



9.1
Covenant Not to Solicit/Compete

 
You agree as follows:

 
(a)
While employed with Volt, you will not directly or indirectly engage in, own or
control any interest in, or act as an officer, director, partner, employee of,
or consultant or advisor to, any firm, institution or other entity directly or
indirectly engaged in a business which is substantially similar to the type of
business conducted by Volt, or competes with Volt in any way.

 
(b)
In those states which will enforce covenants not to compete, for a period of
twelve (12) months after the Termination Date (regardless of the reason that
your employment terminates), you will not, directly or indirectly, engage in,
own or control any interest in, or act as an officer, director, partner,
employee of, or consultant or advisor to, any firm, institution or other entity
directly or indirectly engaged in a business which is substantially similar to
that in which you were engaged during your employment with Volt or which
competes with Volt or its subsidiaries, within the geographical area that is
co-extensive with the scope of your responsibilities for Volt during the last
twelve months of your employment with Volt.

       
 
8

--------------------------------------------------------------------------------

 
      
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400


 
 
(c)
For the one (1) year period after the Termination Date (and regardless of the
reason that your employment terminates), you will not, directly or indirectly,
either for yourself or for any other person, firm, company or corporation;

 
(1)
Call upon, solicit, divert, or take away or attempt to solicit, divert or take
away any of the customers, business or patrons of Volt and its subsidiaries; or

 
(2)
Call upon, solicit or attempt to solicit business from any person, firm, company
or corporation that was a prospective customer of Volt or its subsidiaries
during the one (1) year period prior to your termination of employment; or

 
(3)
Hire or employ any employee of Volt and its subsidiaries, nor advise, solicit or
encourage any employees of Volt to leave its employ.



 
(d)
In addition, you agree that you will not at any time during or after the
termination of this Agreement, engage in any business which uses as its name, in
whole or in part, the name “Volt” or any other name used by Volt during your
employment.



 
(e)
For purposes of Paragraphs 9.1(a), 9.1(b), 9.1(c) and 9.1(d), you will be deemed
to be engaged in a business if you participate in such business as proprietor,
partner, joint venturer, stockholder, director, officer, lender, manager,
employee, consultant, advisor or agent, or if in any way you control such
business.  However, you will not be deemed a stockholder or lender if you hold
less than two percent (2%) of the outstanding equity or debt of any
publicly-owned corporation engaged in the same or similar business as that of
Volt, provided you are not in a control position with respect to such
corporation.



9.2
Acknowledgement

 
You agree that this Agreement provides special and sufficient consideration for
your covenants in this Paragraph 9 and its subparagraphs, and that the
restrictions on non-competition and non-solicitation are reasonable in terms of
duration, scope and subject matter, and are no more than that which is
reasonably required for the protection of Volt’s business and Confidential
Information.



10.
Inventions

 
All discoveries, ideas, creations, inventions and properties (collectively,
“Discoveries”), written or oral, which you (a) create, conceive, discover,
develop, invent or use during your employment with Volt, whether or not created,
conceived, discovered, developed or invented during regular working hours, or
which are (b) created conceived, discovered, developed invented or used by Volt,
whether or not in connection with your employment with Volt, will be the sole
and absolute property of Volt and Volt’s applicable affiliate for any and all
purposes whatsoever, in perpetuity.  You will not have, and will not claim to
have, any right, title or interest of any kind or nature whatsoever in or to any
such Discoveries.  For the avoidance of doubt, you hereby assign to Volt all of
your right, title and interest in and to same.  If any Discoveries, or any
portion thereof, are copyrightable, it shall be a “work made for hire,” as such
term has meaning in the copyright laws of the United States.

        
 
9

--------------------------------------------------------------------------------

 
     
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400



 
The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of Volt or any
customer of Volt was used and which was developed entirely on your own time,
(ii) which does not relate to the business of Volt or to that of any customer of
Volt and (iii) which does not result from any work performed for Volt or any
customers of Volt.



 
You further agree that you will identify to Volt all Discoveries you develop
during your employment with Volt.  Upon request by Volt, you will disclose any
such Discoveries to Volt (by a full and clear description) for the purpose of
determining Volt’s rights therein and will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable in order to vest title in such Discoveries in Volt.



11.
Enforcement

 
Employee and Volt each acknowledges that either party shall be entitled to seek
applicable injunctive relief as appropriate under the law.  It is acknowledged
and agreed that in the event that Employee fails or refuses to perform
Employee’s obligations under this Employment Agreement, irreparable damage will
result to Volt, its business and properties and/or the Client, for which damage
remedies available at law will be inadequate (none of which remedies or damages
are hereby waived) and may be in addition to any injunctive relief.



12.
Return of Volt’s Property

You agree that on the Termination Date, or at such earlier time as Volt may
request, you will immediately return to Volt all of Volt’s property in your
possession or under your control, including, but not limited to, all data and
information relating to the business of Volt, and that you will not retain any
copies thereof.


13.
Notices

 
Any notice required in connection with this Agreement will be deemed adequately
given only if in writing and personally delivered, or sent by first-class,
registered or certified mail, or overnight courier.  Notice shall be deemed to
have been given on the third day after deposit into the mail.  Notice shall be
deemed to have been given on the second day after deposit with an overnight
courier.  Notices may also be hand-delivered, in which case notice is effective
upon delivery.  Notices to Volt shall be addressed to 1065 Avenue of the
Americas, 20th Floor, New York, NY 10018, Attn: Vice President, Human
Resources.  Notices to you shall be addressed to your last known address on file
with Volt.

           
 
10

--------------------------------------------------------------------------------

 
        
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400




14.
Entire Agreement and Choice of Law

 
This Agreement constitutes the entire understanding between Volt and you and
supersedes all prior agreements concerning the terms and conditions of your
employment.  Unless otherwise expressly stated herein, the terms of this
Agreement may not be modified, altered, changed or amended except by an
instrument in writing signed by a duly authorized representative of Volt and
you.  No waiver by Volt or you of any breach by the other party of any condition
or provision of this Agreement shall be deemed a waiver with respect to any
similar or dissimilar condition or provision at any prior or subsequent
time.  If any provision of this Agreement is held to be invalid or
unenforceable, then the remaining provisions of this Agreement shall be deemed
severable and remain in full force and effect.  If any of the covenants
contained in Paragraphs 8 or 9 are held to be unreasonable in duration,
geography or scope, then such terms shall be deemed modified to conform to such
court or tribunal’s determination of reasonableness. The terms of this Agreement
shall be governed and construed in accordance with the laws of the State where
you were last employed by Volt.

                  
15.
Agreement to Arbitrate Disputes

Any dispute, controversy or claim arising out of, involving, affecting or
related to this Agreement, or breach of this Agreement, or arising out of,
involving, affecting or related in any way to your employment or the conditions
of employment or the termination of your employment, including any controversies
or claims arising out of or related to the actions of Volt’s other employees,
under Federal, State and/or local laws, and/or other such similar laws or
regulations, shall be resolved by final and binding arbitration, pursuant to the
Federal Arbitration Act, in accordance with the employment rules of the American
Arbitration Association (“AAA”), which can be found at www.adr.org or a copy of
the AAA rules can be provided to you upon your request to Volt.  The arbitrator
may award any and all remedies in accordance with the law of the state where you
were last employed by Volt.  The award shall be in writing, signed by the
arbitrator, and shall provide the reasons for the award. Judgment upon the
arbitrator’s award may be entered in any court having jurisdiction.  This
Agreement to Arbitrate Disputes does not prevent you from filing a charge or
claim with any governmental administrative agency as permitted by applicable
law.  Finally, nothing in this Paragraph 15 shall prevent the parties from
obtaining injunctive or other equitable relief in court or in arbitration in
connection with breach of this Agreement.
          
16.
Successors and Assigns

 
You may not assign this Agreement.  Volt may assign this Agreement to an
affiliate or a person or entity which is a successor in interest to
substantially all of the business operations of Volt.

 
 
 
11

--------------------------------------------------------------------------------

 
            
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400


 
17.
Code Section 409A Omnibus Provision

 
Notwithstanding any other provision of this Agreement, it is intended that
payments and benefits under this Agreement comply with Section 409A of the Code
or with an exemption from the applicable Code Section 409A requirements and,
accordingly, all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes and penalties under Section
409A of the Code.  For purposes of this Agreement, all rights to payments and
benefits hereunder of deferred compensation subject to Section 409A of the Code
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code.  For purposes of this
Agreement, you will not be deemed to have had a termination of employment unless
there has been a “separation from service” within the meaning of Section 409A of
the Code.  Furthermore, neither Volt  nor any of its parents, subsidiaries,
divisions, affiliates, directors, officers, predecessors, successors, employees,
agents and attorneys shall be liable to you if any amount payable or provided
hereunder is subject to any taxes, penalties or interest as a result of the
application of Code Section 409A.



 
Notwithstanding any provision of this Agreement, if you are a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Agreement that is deferred
compensation subject to Section 409A of the Code and the timing of which depends
upon termination of employment shall be deferred for six (6) months after
termination of your employment, as required by Section 409A(a)(2)(B)(i) of the
Code (the “409A Deferral Period”).  In the event such payments are otherwise due
to be made during the 409A Deferral Period, the payments that otherwise would
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the first day of the seventh month following the Termination Date,
and the balance of the payments shall be made as otherwise scheduled.



18.
Counterparts and Facsimile Execution

This Agreement may be executed and delivered (a) in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, and/or (b) by facsimile or PDF in which
case (i) the instruments so executed and delivered shall be binding and
effective for all purposes,  and (ii) the parties shall nevertheless exchange
substitute hard copies of such facsimile or PDF instruments as soon thereafter
as practicable (but the failure to do so shall not affect the validity of the
instruments executed and delivered by facsimile or PDF).


 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
            
[image01.jpg]
Volt Information Sciences, Inc.

1065 Avenue of the Americas
New York, New York 10018
212-704-2400
 

 

Kindly indicate your acceptance of the terms of this Agreement by signing and
returning it to the undersigned.


Sincerely,
    

Volt Information Sciences, Inc.                   By: /s/ Ronald Kochman    
Chief Executive Officer  

        
I have read, understand, accept and agree to the above terms and conditions
governing my employment with Volt.
        
        


        /s/ Paul Tomkins    3/23/15   Employee Name   Date  




 
 





 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------